Case 1:19-cr-00035-TSK-MJA Document 15 Filed 06/21/19 Page 1 of 5 PageID #: 30




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 CLARKSBURG


UNITED STATES OF AMERICA,

                      Plaintiff,

v.                                                 CRIMINAL ACTION NO.: 1:19-CR-35
                                                   (JUDGE KLEEH)

QUIONTE CRAWFORD,
                      Defendant.


                             PLEA TO INFORMATION ORDER

       On June 20, 2019, came the United States of America (“the Government”) by its counsel,

David J. Perri, Assistant United States Attorney, and also came Defendant in person and by

counsel, Matthew Scott Delligatti, for an initial appearance, arraignment and plea hearing. After

placing Defendant under oath, the Court informed Defendant that if he gave false answers to the

Court’s questions, his answers may later be used against him in a prosecution for perjury or false

statement and increase his sentence in this case. As an initial matter, the undersigned informed

Defendant of his right to have an Article III Judge preside over the plea hearing. After the

Court’s instruction, Defendant knowingly and voluntarily waived this right and executed a

written waiver of the same. (ECF No. 11)

       The Court ORDERED the waiver filed herein.

       The Court inquired of Defendant and his counsel as to Defendant’s knowledge and

understanding of his constitutional right to proceed by indictment, the voluntariness of his

consent to proceed by information and of his waiver of his right to proceed by indictment.

Defendant and his counsel verbally acknowledged their understanding and Defendant, under
Case 1:19-cr-00035-TSK-MJA Document 15 Filed 06/21/19 Page 2 of 5 PageID #: 31




oath, acknowledged his voluntary waiver of his right to proceed by indictment and his agreement

to voluntarily proceed by information. Defendant also executed a written waiver of the same.

(ECF No. 12)

       The Court ORDERED the waiver filed herein.

       The Government then summarized the terms of the plea agreement (ECF No. 13).

Defendant stated in open court that he fully understood and agreed with the terms of the plea

agreement and that there were no other agreements made between him and the Government. The

Court noted that because the plea agreement contains certain nonbinding recommendations

pursuant to Fed. R. Crim. P. 11(c)(1)(B), the Court cannot accept or reject the plea agreement

and recommendations contained therein until the Court has had an opportunity to receive and

review a presentence report. The Court advised the parties that it is not bound by the stipulations

contained in the plea agreement and will defer action on the stipulations until receiving and

reviewing the presentence report. The Court also informed Defendant that, under the terms of the

plea agreement, he is entering into a limited waiver of his right to appeal and Defendant

confirmed his agreement to the waiver of his appellate rights.

       The Court ORDERED the plea agreement filed.

       The Court confirmed that Defendant had received and reviewed with his attorney the

Information in this matter. Defendant waived reading of the Information in open court. The

Court then reviewed with Defendant Counts One, Two, Three, Four, and Five of the Information,

including the elements of the crime the United States would have to prove at trial and the

mandatory minimum and maximum sentences for Counts One, Two, Three, Four, and Five, to

which Defendant proposed to enter a plea of guilty. The Court also advised Defendant that, as

part of the fine, he could be required to pay the costs of imprisonment, community confinement,
Case 1:19-cr-00035-TSK-MJA Document 15 Filed 06/21/19 Page 3 of 5 PageID #: 32




or supervision. The Court also informed Defendant of the mandatory special assessment fee

applicable to this case and that restitution may be an issue in this case.

        The Government called its witness, Lieutenant Gary Weaver, to present a factual basis

for the plea. Neither counsel for Defendant nor Defendant had any questions for the witness.

Defendant then entered a plea of GUILTY to Counts One, Two, Three, Four, and Five of the

Information and stated that he was in fact guilty of the crime charged in Counts One, Two,

Three, Four, and Five of the Information.

        The Court informed Defendant that the Sentencing Guidelines are merely advisory.

However, under the Sentencing Reform Act of 1984, certain Sentencing Guidelines could be

used in determining a sentence in this case. Defendant stated that he had reviewed the various

factors taken into consideration by the Sentencing Guidelines with his attorney and that he

understood that the sentence could not be determined until after the United States Probation

Office had prepared a presentence report. The Court also noted that it was not bound by the

recommendations or stipulations in the plea agreement and that if the sentence ultimately

imposed was more severe than that expected, Defendant would not have the right to withdraw

the plea of guilty.

        The Court reviewed with Defendant all of the rights that are forfeited by tender of a plea

of guilty. The Court advised Defendant of his right to plead not guilty and maintain that plea

during a trial before a jury of his peers. The Court also informed Defendant of the right to be

represented by counsel during trial, the right to confront and cross-examine witnesses, the right

not to testify, the right to present evidence and subpoena witnesses and the right to have the

Government prove its case beyond a reasonable doubt. The Court also noted that the jury’s

verdict must be unanimous. Defendant stated in open court that he understood all of these rights
Case 1:19-cr-00035-TSK-MJA Document 15 Filed 06/21/19 Page 4 of 5 PageID #: 33




and understood that he would be giving up all of these rights by entering a plea of guilty.

Defendant and his counsel stated that Defendant understood all of the consequences of pleading

guilty.

          Defendant stated that the plea was not a result of any threat, coercion, or harassment and

that the plea was not the result of any promise except those contained in the plea agreement.

Defendant stated there was nothing he had asked his lawyer to do that was not done. Defendant

further stated that his attorney had adequately represented him in this matter and that neither he

nor his attorney had found an adequate defense to the charge contained in Counts One, Two,

Three, Four, and Five of the Information.

          Based upon Defendant’s statements and the testimony of the Government's witness, the

Court finds that the plea is freely and voluntarily given, that Defendant is aware of the nature of

the charges against him and the consequences of his plea, and that a factual basis exists for the

tendered plea. The Court accepted Defendant’s plea of guilty and deferred accepting the terms of

the plea agreement and adjudicating Defendant guilty of the crime charged in Counts One, Two,

Three, Four, and Five of the Information to the sentencing court. Pursuant to Fed. R. Crim. P.

11(c)(1)(B) and U.S.S.G. § 6B1.1(c), acceptance of the proposed plea agreement, the stipulations

and the nonbinding recommendations are deferred until the Court has received and reviewed the

presentence report prepared in this matter.

          Pursuant to § 6A1 et seq. of the United States Sentencing Guidelines, it is hereby

ORDERED that:

          1. The Probation Office undertake a presentence investigation of Defendant and prepare a

          presentence report for the Court;
Case 1:19-cr-00035-TSK-MJA Document 15 Filed 06/21/19 Page 5 of 5 PageID #: 34




       2. The Probation Officer and all Parties comply with mandates of Federal Rule of

       Criminal Procedure 32 and U.S.S.G. § 6A1.2 regarding disclosure, objection, departure

       motion and sentencing statement requirements;

       3. The matter will be set for sentencing following receipt of the presentence report and

       addendum containing any unresolved objections and the probation officer's comments on

       them;

       4. Defendant is RELEASED on the terms of the Order Setting Conditions of Release

       previously filed herein (ECF No. 14).

       5. IF COUNSEL ANTICIPATES A LENGTHY SENTENCING HEARING,

       PLEASE NOTIFY THE DISTRICT COURT SO THAT AN ADEQUATE

       AMOUNT OF TIME CAN BE SCHEDULED FOR IT.

       The Clerk of the Court is directed to provide a copy of this Order to parties who appear

pro se and all counsel of record, as applicable, as provided in the Administrative Procedures for

Electronic Case Filing in the United States District Court for the Northern District of West

Virginia.

DATED: June 20, 2019.
